Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sardela Bianchi (US 2017/009 8170), hereinafter Bianchi in view of Zernick (US 2002/003 8299) in view of Sun (US 2018/032 2206 and further in view of Baid (US 2017/011 6658)        
Regarding claim 1, Bianchi discloses:

	Bianchi, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.
	Bianchi [0033] Embodiments of the present disclosure can provide a system and method to trade items over a computer network based on the emotion and personal motivations/values attached to the item. A system according to an embodiment of the disclosure can explore pictures posted by users on social media/networks, blogs, chats or other external sources to detect a user's interests, emotions, motivations and values. This information is used by the system to recommend a set of users that would be highly interested in the item. In case the owner of the item does not find an item that matches his/her interests, a system according to an embodiment of the disclosure can propose a set of intermediary trades to maximize the matching.

for a selected image of the plurality of images, generating a plurality of text descriptions that are computer-generated captions that describe features of the selected image of the plurality of images;


processing the plurality of text descriptions through a natural language processing model;
Bianchi paragraph 40, use natural language processing (NLP) to construct the sentence or description.

based on processing the plurality of text descriptions, deriving an interest context from each text description of the plurality of text descriptions, 
Bianchi, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services,

wherein an interest context modifies a text description of the plurality of text descriptions by further describing an image, of the plurality of images, 
Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zernik discloses: 

Examiner Note:  see specification paragraph 32
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Zernik for the purpose of modifying images in the database by adding a title.  

in response to the deriving, generating a mapping of each of the plurality of interest contexts to one or more predefined categories of products for sale in an online marketplace; 
Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sun discloses:
Sun [0044], After generating user groups at OPERATION 306, method 300 proceeds to OPERATION 308, where a classifier is built to detect whether the user’s interest falls into a predefined category.  The classifier is built to detect one or more user vectors from the user’s 
Examiner Note: products for sale in an online marketplace are taught by Bianchi, see the abstract.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Sun for the purpose of matching a user vector with a category vector such that the user is determined to be interested in the category represented by the category vector.  

based at least in part on the mapping of each of the plurality of interest contexts to the one or more predefined categories, causing display, on a user device associated with the user, an app page or web page of the online marketplace that indicates at least one product of the products for sale.  Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Baid discloses:
Baid [0002] Generally, to update product listings displayed on merchant system sales websites or merchant system mobile applications, website or mobile application administrators associated with the merchant system must manually add, edit, delete, reorganize, insert, or perform other appropriate actions with respect to product listings on product category pages of merchant system sales websites or product category pages on mobile applications. A website administrator or mobile application administrator creates product category pages for a merchant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Baid for the purpose of displaying product listings on a merchant’s website.  

Regarding claim 8, the combination of Pub ‘170 and Tucker discloses:
receiving an image;
Bianchi abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.
Bianchi [0033] Embodiments of the present disclosure can provide a system and method to trade items over a computer network based on the emotion and personal motivations/values attached to the item. A system according to an embodiment of the disclosure can explore pictures posted by users on social media/networks, blogs, chats or other external sources to detect a user's interests, emotions, motivations and values. This information is used by the system to recommend a set of users that would be highly interested in the item. In case the owner 

generating one or more text descriptions that are computer-generated captions that describe one or more features of the image;
Bianchi paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector machine (SVM), to process a picture and define a description of the items and correlations of the picture,

processing the one or more text descriptions through a natural language processing model;
Bianchi paragraph 40, use natural language processing (NLP) to construct the sentence or description.

based on processing the one or more text descriptions, deriving one or more interest contexts from the one or more text descriptions, 
Bianchi, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services,


Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zernik discloses: 
Zernik [0045], In one embodiment, the images database is comprised of images drawn from web pages accessed via the Internet. In one embodiment, the images database also includes images drawn from other sources, such as databases of images available on the Internet or commercially for use as clip art. In one embodiment, images generated by graphical designers or artists for the express purpose of being included in the images database also are included. In one embodiment, one or more images in the database are modified by adding a title, caption, or ticker associated with the image. Such metadata that is included with the image can be used to help determine a signature for each image. The image signature identifies the words, phrases, expressions, and concepts the image may be useful in representing. The image signature is stored. The image signature may be derived by noting the context of the page in which the image is displayed and assuming that the image is relevant to that context. 
Examiner Note:  see specification paragraph 32
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Zernik for the purpose of modifying images in the database by adding a title.  

in response to the deriving, generating a mapping of each of the one or more interest contexts to one or more predefined categories of products for sale in an electronic marketplace, the one or more predefined categories being already generated prior to the receiving of the image; and 

Sun [0044], After generating user groups at OPERATION 306, method 300 proceeds to OPERATION 308, where a classifier is built to detect whether the user’s interest falls into a predefined category.  The classifier is built to detect one or more user vectors from the user’s interests, and compare the user vectors with one or more predefined categories.  For example, if a user vector matches with a category vector, then user 110 is determined to be interested in the category represented by the category vector.  In one aspect, server recommendation application 112B is operative to build the classifier.  
Examiner Note: products for sale in an online marketplace are taught by Bianchi, see the abstract.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Sun for the purpose of matching a user vector with a category vector such that the user is determined to be interested in the category represented by the category vector.  

based on the mapping of each of the one or more interest contexts to the one or more defined categories, causing display, on a user device associated with the user, an app page or web page that indicates at least one product of the products for sale.
 Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Baid discloses:
Baid [0002] Generally, to update product listings displayed on merchant system sales websites or merchant system mobile applications, website or mobile application administrators 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Baid for the purpose of displaying product listings on a merchant’s website.  

	Regarding claim 15, Bianchi discloses one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to:
Bianchi paragraph 9, According to a further embodiment of the disclosure, the system includes a dictionary, wherein the description interpreter uses a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with the dictionary, and evaluate and weight each word based on a pre-defined set of categories that define the user's interests, emotions and affinities to goods and services. 
Bianchi paragraph 10, According to another embodiment of the disclosure, there is provided a non-transitory program storage device readable by a computer, tangibly embodying a program of instructions executed by the computer to perform the method steps for detecting intentions and motivations associated with items to trade over a computer network, the method including analyzing a picture received from a user to detect information items regarding the 

receive one or more images associated with a user;
Bianchi abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.

obtain one or more text descriptions that describe one or more features of the one or more images;
	Bianchi paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector 

based on processing the one or more text descriptions, deriving one or more interest contexts from the one or more text descriptions, 
Bianchi, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.

wherein an interest context modifies a corresponding text description by further describing the image; 
Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zernik discloses: 
Zernik [0045], In one embodiment, the images database is comprised of images drawn from web pages accessed via the Internet. In one embodiment, the images database also includes images drawn from other sources, such as databases of images available on the Internet or commercially for use as clip art. In one embodiment, images generated by graphical designers or 
Examiner Note:  see specification paragraph 32
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Zernik for the purpose of modifying images in the database by adding a title.  

in response to the deriving, generate a mapping of each of the one or more text descriptions to one or more predefined categories of products for sale in an electronic marketplace;
Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sun discloses:
Sun [0044], After generating user groups at OPERATION 306, method 300 proceeds to OPERATION 308, where a classifier is built to detect whether the user’s interest falls into a predefined category.  The classifier is built to detect one or more user vectors from the user’s interests, and compare the user vectors with one or more predefined categories.  For example, if a user vector matches with a category vector, then user 110 is determined to be interested in the category represented by the category vector.  In one aspect, server recommendation application 112B is operative to build the classifier.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Sun for the purpose of matching a user vector with a category vector such that the user is determined to be interested in the category represented by the category vector.  

based at least on the mapping of each of the one or more text descriptions to the one or more predefined categories, automatically modify one or more elements of a web page or an app page that is rendered on a user device of the user.
Bianchi discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Baid discloses:
Baid [0002] Generally, to update product listings displayed on merchant system sales websites or merchant system mobile applications, website or mobile application administrators associated with the merchant system must manually add, edit, delete, reorganize, insert, or perform other appropriate actions with respect to product listings on product category pages of merchant system sales websites or product category pages on mobile applications. A website administrator or mobile application administrator creates product category pages for a merchant system website or merchant system mobile application and then may use drag and drop user interface tools to manually edit the product category pages on the website or mobile application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi to obtain above limitation based on the teachings of Baid for the purpose of displaying product listings on a merchant’s website.  

Regarding claim 3, the combination of Bianchi, Zernick, Sun and Baid discloses processing the selected image through a first classifier model, the first classifier model operating as a computer vision classifier model, the processing causes the features of the selected image to be extracted and the selected image is classified based on the features being extracted, wherein the features cause the plurality of text descriptions to be generated.
 	Bianchi paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector machine (SVM), to process a picture and define a description of the items and correlations of the picture,

Regarding claim 10, the combination of Bianchi, Zernik, Sun and Baid discloses wherein the app page or web page includes one or more product listings associated with one or more products for sale in an online marketplace.
Baid [0002] Generally, to update product listings displayed on merchant system sales websites or merchant system mobile applications, website or mobile application administrators associated with the merchant system must manually add, edit, delete, reorganize, insert, or perform other appropriate actions with respect to product listings on product category pages of merchant system sales websites or product category pages on mobile applications. A website administrator or mobile application administrator creates product category pages for a merchant system website or merchant system mobile application and then may use drag and drop user interface tools to manually edit the product category pages on the website or mobile application.

Bianchi paragraph 40, use natural language processing (NLP) to construct the sentence or description.
	Bianchi paragraph 14, According to a further embodiment of the disclosure, the method includes using a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with a dictionary, and evaluate and weight each word based on a pre-defined set of categories that define the user's interests, emotions and affinities to goods and services.

Claims 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Osmond (US 2015/0256568).       
	Regarding claim 2, the combination of Bianchi, Zernik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose further comprising extracting a plurality of Uniform Resource Locators (URLs) of the plurality of images based on parsing data received via one or more Application Programming Interfaces (APIs) of the one or more social 
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request can include interactive elements, such as buttons, links, etc., that, when selected, initiate the photo-review creation process for the specified reviewable item. 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. Similarly, photo-review system 120 may be configured to post the review to various social media sources, or to include links to social media platforms on the review. In some embodiments, a photo-review may be modified based on the social media platform that the photo-review is sent to
Examiner Note: URL is interpreted as link
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernik, Sun and Baid to obtain above limitation based on the teachings of Osmond for the purpose of accessing a photograph which needs to be analyzed.

Regarding claim 9, the combination of Bianchi, Zernik, Sun, Baid and Osmund discloses wherein the image includes a digital image photograph associated with the user, and wherein the 
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request can include interactive elements, such as buttons, links, etc., that, when selected, initiate the photo-review creation process for the specified reviewable item. 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. Similarly, photo-review system 120 may be configured to post the review to various social media sources, or to include links to social media platforms on the review. In some embodiments, a photo-review may be modified based on the social media platform that the photo-review is sent to
Examiner Note: URL is interpreted as link

Regarding claim 11, the combination of Bianchi, Zernik, Sun, Baid and Osmond discloses the elements of the claimed invention as noted but does not disclose extracting a URL of the image based on parsing data received via one or more Application Programming Interfaces (APIs) of one or more social media platforms.  However, Osmond discloses:
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. Similarly, photo-review system 120 may be configured to post the review to various social media sources, or to include links to social media platforms on the review. In some embodiments, a photo-review may be modified based on the social media platform that the photo-review is sent to
Examiner Note: URL is interpreted as link

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernick, Sun and Baid and further in view of Lee (US 2018/013 7855).   
	Regarding claim 4, the combination of Bianchi, Zernick, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein the deriving the plurality of interest contexts is based on the plurality of text descriptions and one or more additional terms, the one or more additional terms identified based on one or more new articles or media topics used in training the natural language processing model, wherein the natural language processing model includes a natural language understanding feature that extracts one or more intents and entities from the plurality of text descriptions.  However, Lee discloses:
	Lee, paragraph 112, In addition, the training apparatus determines whether "Franch" and "French" appear in a same document, for example, an online news article, in a training process, and/or determines whether there is a case in which "Franch" is expressed as "French." In a case training apparatus trains the natural language processing model to allow the natural language processing model to predict a concatenation vector of "French" from a concatenation vector of "Franch." That is, the training apparatus trains the natural language processing model so that the natural language processing model recognizes "Franch" as "French."
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Lee for the purpose or recognizing misspelt words.  

Regarding claim 12, the combination of Bianchi, Zernik, Sun, Baid and Lee discloses wherein the natural language processing model is trained based on analyzing one or more data sources, and wherein additional terms are added to the one or more text descriptions based on information contained in the one or more data sources 
Lee, paragraph 112, In addition, the training apparatus determines whether "Franch" and "French" appear in a same document, for example, an online news article, in a training process, and/or determines whether there is a case in which "Franch" is expressed as "French." In a case that "Franch" and "French" appear in a same document or "Franch" is expressed as "French," the training apparatus trains the natural language processing model to allow the natural language processing model to predict a concatenation vector of "French" from a concatenation vector of "Franch." That is, the training apparatus trains the natural language processing model so that the natural language processing model recognizes "Franch" as "French."
.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernick, Sun and Baid and further in view of Woosley (US 2008/022 8544).  
Regarding claim 5, the combination of Bianchi, Zernick, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein deriving the plurality of interest contexts from the plurality of text descriptions defines a feature for a second classifier, the feature is based on the selected image, the plurality of text descriptions, and the plurality of interest contexts.  However, Woosley discloses: 
 	Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernick, Sun and Baid to obtain above limitation based on the teachings of Woosley for the purpose of  mapping the attendee's Products of Interest to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.

Regarding claim 6, the combination of Bianchi, Zernik, Sun and Baid and Woosley discloses wherein the mapping identifies the user, the plurality of images, and corresponding one or more predefined categories associated with each of the plurality of images.
Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software enabling communication through network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 

Regarding claim 7, the combination of Bianchi, Zernik, Sun, Baid and Woosley discloses wherein the mapping comprises a data model based on the plurality of images, the plurality of text descriptions, the plurality of interest contexts, and the one or more predefined categories, wherein the data model relates data elements from each of plurality of images, the plurality of text descriptions, the plurality of interest contexts, and the one or more predefined categories .
Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Grendel (US 2005/0240488)
Regarding claim 13, the combination of Bianchi, Zernik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose prior to the displaying of the app page or web page, modifying, based on the mapping , an order of presentation of one or more product listings for sale, and wherein the displaying includes the modified order of presentation.  However, Grendel discloses:
	Grendel, paragraph 114, OPTION 2: MODIFY ORDER--MAXIMUM ORDER SIZE. The user may be elect to modify the order such that all or most of the available budget is used. In this regard, the user may be presented with an option to modify the purchase order to maximize the size of the order. For example, with reference to FIG. 7A, if the available budget for the February order period is US$20,000 and the purchase order includes US$8,000 for product A, US$6,000 for product B, US$8,000 for product C and US$4,000 for product D, the user may be presented with a modified order which eliminates product B. Thus, the maximum achievable order size is presented to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernik, Sun and Baid to .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Ouimet (US 2018/0130072). 
	Regarding claim 14, the combination of Bianchi, Zernik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein the method further comprises adding a product listing to the app page or the web page.  However, Ouimet discloses:
Ouimet, abstract, Product information associated with products is stored in a database. A website is provided. An interface is provided on the website for generating a shopping list including product attributes. An interface is provided on the website for adding product attributes to the shopping list by searching the product information in the database by product category or keyword phrase. An interface is provided on the website for adding product attributes to the shopping list using natural language descriptions. A list of recommended products is generated based on the product attributes. A price for each of the recommended products between retailers is compared. The purchasing decisions within the commerce system are controlled by generating a shopping option based on the price for each recommended product between retailers. An interface is provided on the website to substitute one of the recommended products with an alternate product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernik, Sun and Baid to obtain above limitation based on the teachings of Ouimet for the purpose of adding products to a shopping list. 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Borenstein (US 2004/0243485).    
	Regarding claim 16, the combination of Bianchi, Zenik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein the modifying of the one or more elements includes removing a first set of product listings from the web page or app page and adding a second set of product listings to the web page or app page.  However, Borenstein discloses:
	Borenstein, paragraph 7, For example, one problem encountered by merchants attempting to operate electronic stores is the tedious job of periodically adding or deleting categories of products and reorganizing products into different categories within their product catalogs. Many on-line catalogs presenting inventories of electronic stores use a top-down menu approach wherein an initial catalog page appearing on a customer's computer screen lists general product categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernik, Sun and Baid to obtain above limitation based on the teachings of Borenstein for the purpose of periodically adding or deleting categories of products. 

Regarding claim 18, the combination of Bianchi, Zernik, Sun, Baid and Borenstein discloses wherein the one or more interest contexts include one or more terms added to the one or more text descriptions, wherein the one or more terms added further describe the one or more images.
product pricing and product description information for the products and product categories.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Felt (US 10,176,611).
	Regarding claim 19, the combination of Bianchi, Zernik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein the instructions further cause the one or more processors to:
receive, from the user device and prior to the receiving of the one or more images, a request for one or more resources;
in response to the receiving of the request, cause display of, prior to the modifying of the one or more elements, the web page or the app page; andreceiving user credentials associated with a social media platform of the user, wherein the user credentials are input within the app page or web page on the user device, and wherein the modifying of the one or more elements of the web page or the app page occur in response to the receiving of the user credentials.  However, Felt discloses:
	Felt, claim 1, information identifying a priority level for each modifying user, the priority level providing higher priority modifying users with access to the image prior to lower priority modifying users; providing, by the server and to multiple modifying user devices, an alert that the image is available to be accessed, the alert being provided by at least one of: email, short user providing login credentials for a web page or electronic photo album associated with the image;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bianchi, Zernik, Sun and Baid to obtain above limitation based on the teachings of Felt because logging-in is well-known in the art.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bianchi, Zernik, Sun and Baid and further in view of Moriya (US 7,031,965). 
	Regarding claim 20, the combination of Bianchi, Zernik, Sun and Baid discloses the elements of the claimed invention as noted but does not disclose wherein the instructions further cause the one or more processors to extract a plurality of Uniform Resource Locators (URLs) of the one or more images based on parsing data received via one or more Application Programming Interfaces (APIs) of one or more social media platforms, wherein the extracting precedes the obtaining of the one or more text descriptions.  However, Moriya discloses:
	Moriya, col 1, lines 60-65, Here, returning to the description of the conventional image retrieving and delivering system, the conventional system is composed of a data base structuring unit and a data base searching unit. First, in the data base structuring unit, pieces of link information are traced one after another from a certain URL to collect pieces of information, and a data base of the pieces of information is automatically structured. Specifically, image data relating to an HTML file corresponding to the certain URL is transferred to the data base structuring unit by using the HTTP. Thereafter, the image data relating to the HTML file is analyzed in the data base structuring unit to take out an image and a link to another HTML file from the image data. Thereafter, an image processing is performed for the obtained image in the image, and supplementary information is extracted from the HTML file in which the URL of the image is described. Here the supplementary information indicates, for example, the URL of the image. The feature of the extracted image, the supplementary information and a contracted image of the image data are registered in the database by the function of the data base structuring unit.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Bianchi, Zernik, Sun and Baid to obtain above limitation based on the teachings of Moriya for the purpose of extracting information from an image. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, applicant states on page 6 of Remarks submitted 7/19/2021:
Applicant submits that none of these additional claims, i.e., dependent claims 2-7, 9-14 and 16-20, are taught or suggested by the cited references. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
7/28/2021